Case: 15-20540      Document: 00513635055         Page: 1    Date Filed: 08/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-20540
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 12, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee

v.

CHERYL REED JOHNSON, also known as Shawnee Reed, also known as
Cheryl Reed,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-575-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Cheryl Reed Johnson was convicted of conspiracy to commit mail fraud,
making false statements to a bank in connection with a loan, and wire fraud.
The district court imposed a within-guidelines sentence of 151 months and a
three-year term of supervised release. Now, Johnson argues that her plea is
involuntary due to omissions in her Federal Rule of Criminal Procedure 11



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20540    Document: 00513635055     Page: 2   Date Filed: 08/12/2016


                                 No. 15-20540

colloquy.   Specifically, she contends that the district court neglected to
admonish her concerning her right to counsel at trial and on appeal, her right
to testify at trial, the Government’s right to seek forfeiture, and the appellate
waiver contained in her written plea agreement. Because these arguments
show no obvious error, they fail. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Vonn, 535 U.S. 55, 59 (2002). Insofar as Johnson
challenges her convictions by arguing that her plea was involuntary, her
arguments are unavailing, and her convictions are AFFIRMED.
      The Government argues that Johnson’s challenge to her sentence is
barred by her waiver of her appellate rights. Review of the record shows that
Johnson’s waiver was knowing and voluntary and that the waiver applies to
her argument that her sentence is unreasonable. See United States v. Bond,
414 F.3d 542, 544 (5th Cir. 2005). We thus decline to address this argument,
and Johnson’s appeal is DISMISSED to the extent she challenges her sentence.
See United States v. Walters, 732 F.3d 489, 491 (5th Cir. 2013). Finally,
Johnson’s pro se motions to proceed pro se and to relieve appointed counsel are
DENIED.




                                       2